Quinn, Chief Judge
(concurring):
I agree with the principal opinion in regard to the morning report entries, but I have reservations as to the discussion on the challenged instruction.
*112United States v Dinsmore, 11 USCMA 28, 28 CMR 252, is inapplicable. It held that the error, if any, in the instruction was not prejudicial because by his plea of guilty to the lesser offense the accused judicially admitted the wrongfulness of the taking. There is no such admission here. True, the evidence compellingly establishes the fact of wrongfulness but as I observed in my dissent in United States v McElroy, 3 USCMA 606, 614, 14 CMR 24: “As a general rule, the omission of an element [from an instruction] cannot be supplied by evidence of guilt, however compelling it may be.” Nevertheless, I concur in the result because, under the instructions given, the court-martial could not find the accused guilty unless it found beyond a reasonable doubt that at the time of cashing the checks he entertained an intent permanently to deprive the owners of their money. Even if we assume the court-martial could, under the challenged instruction, find that the accused honestly believed he had an account, and funds in the drawee bank, it could still find, from the evidence, that he intended to deprive the payees of their money by means of the checks. Therefore, the disputed instruction presents no fair risk of prejudice to the accused. I join in the action directed in the principal opinion.